Case 3:17-cv-01104-VLB Document 82-11 Filed 05/15/19 Page 1 of 4




                  Exhibit 12
               Case 3:17-cv-01104-VLB Document 82-11 Filed 05/15/19 Page 2 of 4



From:          Hungerford, Amy [/O=YALE UNIVERSITY/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=AMY.HUNGERFORD]
Sent:          Sunday, February 08, 2015 10:56:09 PM
To:            Kathryn Lofton
Subject:       Re: FASTAP

Katie, 11 m glad<in a manner of speaking<to see this. The reality of the small department has never been so stark to me as it is
in Susan 1s description. Maybe there have to be more voters; maybe that 1s one reason why Modern Language Departments, or
Romance Language Departments, seem like a good solution at so many places. Maybe if there are fewer than X voters, the
DD/Dean/HTAPC reps must supplement somehow at the dept. level? We 1 II talkS.but in the meantime, the suffering is utterly
palpable here.
A.


From: Kathryn Lofton <kathryn.lofton@._yale.edu>
Date: Friday, February 6, 2015 at 10:48 AM
To: Amy Hungerford
Subject: Fwd: FASTAP

Dear AH --

Witnessing to people's thoughts about FAST AP has already been incredible: incredibly sad, incredibly moving, incredibly
galvanizing. Much to share formally.

Informally, but in your capacity as divisional director, I want to flag that two departments have been consistently marked as
horrendous: in the social sciences, it's Anthropology; in the Humanities, it's Spanish. Below is a lengthy e-mail on the latter
point.

What to make of this? Well, I'm already quite committed to the ideal that a revised FASTAP must have a better system of
checks and balances. We do not presently conduct quality control on the review committee within the department, or within
the department assessment. The divisional directors are consulted on committee make-up and external referees, but they do
not review the case -- to see if prejudice or poor practices within the department create a specifically hostile interpretive
environment.

Not that the divisional director needs more to do! But this theme -- some quality control, or check on interpretive power --
needs to be addressed. I say this even as I obviously do not take the below message as a pure or perfect testimony. I simply
say: it documents something I have seen happen in my own departments, and it documents something we could, with one
small procedural adjustment, improve.

Finally, I just thought you should know: Spanish sounds freaking crazy town. And I'm in religious studies.

as ever -- Katie



-------- Forwarded Message --------
Subject:   FASTAP
  Date:    Fri, 06 Feb 2015 10:35:30 -0500
  From:    Susan Byrne <susan.byme@._yale.edu>
     To:   lkatlh 1ryn .lofton@._yale.edu


Dear Kathryn,
Thank you for the time and effort you are putting into this process. I spoke at yesterday's meeting, and I would like to add




                                                                                                                               BYRNE006129
               Case 3:17-cv-01104-VLB Document 82-11 Filed 05/15/19 Page 3 of 4


further comments, based on my experience and observation during the 6 1/2 years I have been here. As to my specifics, prior
to applying I was already in another tenure-track job, but decided to apply to this one because it was Yale, the libraries are
heaven, and it was advertised as tenure-track. I was fully aware of the odds in a legitimate sense, and I expected to be judged
on the merits of my work.

I have found the FASTAP system to be well designed in those aspects that allow one to "make it." The bar for success is high,
as it should be at Yale, but the ability to meet those demands is possible, given the leaves, teaching load, and availability of
grant monies for research expenses. I agree with those who spoke yesterday about the problem of the Associate on Term
review, as it is an anomaly: should one later be awarded tenure at Yale, it is not a problem. However, if this does not happen,
then the system prejudices those who have to go out on the market as an animal that no one recognizes. Perhaps one
solution might be to do an Associate with Tenure review instead (no later than 6th year, as it is now), and then wait five years
(instead of the current two) to have a Full with Tenure review? That way, the bar for Full stays high, but the odds of making it
to that point increase with the extra time.

My comments yesterday related to the problem of senior colleagues who have simply decided that they will never grant
tenure to anyone, irrespective of the merits. In my department, there are five voting members of senior rank. One group of
three controls everything that happens in the department, and they want it to stay that way. Should they admit anyone to
the tenure ranks that power would be diminished, and so they have decided that will not happen. I have to guess this is not
the only department at Yale with such a problem, and below is how I know it to be true for Spanish & Portuguese.

There are four junior faculty members in the department. Last year, the first person in line for the tenure review went
through the process. In his time here, he had: finished his dissertation (he came in ABD), published it as a book and then
published a second book. He had also published a number of articles, he had fine teaching evaluations, he had served the
department in whatever was asked of him, and he had been (and is) a wonderful colleague. His first book had been well-
received, and he had twice been interviewed by Brazilian media about it. His second book had just come out, and it is on a
very hot topic in the field, literary relations between Brazilian and Mexican authors. In support of his tenure, he received
twelve (12 !) letters from external reviewers. All were quite positive, and said he should be granted tenure. We know this
because just about all of them later told him what they had said. They were stunned that he had not been awarded tenure.

A blatant manipulation of the system was obvious in the rejection-of-tenure letter this colleague received from the
department. The vote on advancing his case split three-two, and the only complaint the control group could manufacture was
that one particular author (out of a cast of hundreds) was not in his second book. This was, admittedly, a well-known author
(Octavio Paz) but, again, he is one out of a possible cast of hundreds. There are many books that do not include Octavio Paz,
and there are many reasons why that is so. I am not a specialist in modern literature, but even I know that this author is seen
as flawed for a number of reasons, and that this complaint was a canard. The rejection letter to my colleague also
misrepresented the content of the letters from external reviewers.

As it is now, short of a court case there is no way to challenge such dishonest misrepresentations. Given that absolute power
will corrupt, it is perhaps not surprising to see it in action. It is, however, bad for Yale's reputation and in my field, the FASTAP
system is already being seen as fraudulent. Absent some kind of second-step review to be sure that this type of cheating is
not taking place, it will continue. Perhaps the administration might perform an "intervention" in departments that have not
awarded tenure to anyone, by stepping in to "help them" with the process? They could begin by comparing the twelve
external-reviewer letters for my colleague to the rejection letter's misrepresentation of them.

In my case this request is, of course, also completely self-serving. Next year, I will put in for tenure. I have three published
books (two during my time at Yale, multiple rave reviews), I have numerous published articles, and I have become a leader in
my field, having been elected to various national and international association boards, etc., etc. Nine very positive letters of
support for my promotion to Associate came in two years ago (spring 2013). I have no doubt about my qualifications for
tenure, even at Yale. My teaching evaluations are very positive, I have served on departmental and university-wide
committees, I have been DUS for Spanish for 5 years, and I have good personal relationships with everyone in the department
and at the university. I also know, however, from how those same three senior colleagues are trying, this year, to deny me
next year's supposed APL leave, that they are desperately attempting to "create" a reason to deny me tenure where (and
because) none exists. Apparently, last year they were challenged on why they had the sudden turn-about on my colleague.
Now they realize they have to start earlier, and so they are going after the FASTAP system at an earlier step. It's not hard to
see the writing on that wall. The FAS Dean's office has been helpful up to a point, but they do not have the authority to
challenge the intellectual malpractice being perpetrated by my senior colleagues.




                                                                                                                                 BYRNE006130
               Case 3:17-cv-01104-VLB Document 82-11 Filed 05/15/19 Page 4 of 4



In short, FASTAP is not immune to abuse by the old guard. If Yale wants FAST AP to work, it needs to find a way to shine a light
on such deceptive practices.

I appreciate the opportunity to say this, and I do hope the committee can find a way to make the system better.
Yours truly,
Sue

Susan Byrne
Associate Professor of Spanish
Department of Spanish & Portuguese
203-432-1162




                                                                                                                            BYRNE006131
